DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The previous Non-Final Office Action filed 18 October 2021 is withdrawn and replaced with the following Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mutou et al. US 2021/0265738 in view of Lima et al. US 10,189,971.
As to claim 1, Mutou teaches a radio wave absorbing member (figures 1-4, paragraphs 0074-0076 and 0094, ¼ wavelength RF absorber comprising layers sequentially stacked comprising a support, resistive film, dielectric layer, reflective layer and another layer stacked on any of the other layers) comprising:
a radio wave absorber comprising a resistive layer, a reflective layer that reflects a radio wave and a dielectric layer disposed between the resistive layer and the reflective layer in the 
a support having a sheet shape and supporting the radio wave absorber, wherein the support comprises a matrix resin and a flame retardant (figure 3, paragraphs 0036-0043, a support can be any material in sheet form comprising but not limited to a resin base material to protect the resistive film and increase the durability of the radio wave absorber).
	Mutou teaches the content of the additives including titanium oxide, silica and barium titanate to the support is not limited, paragraphs 0041-0042, but is silent the support comprises a flame retardant.
	Lima teaches a flexible sheet 10 comprising a composite sheet 20in which an aggregate 22 is disposed in a binder 24 and a support sheet 30 supporting the composite sheet 20, figures 1-4, column 3, lines 16-28. Lima teaches the support sheet 30 is formed of an elastic material such as a silicone, polyurethane, polystyrene, polyolefin or polyamide resin and configured as a layered body with a plurality of sheets formed from respectively different materials and contain an additive including an antioxidant, a UV absorber, a colorant, a filler, an antibacterial agent and a flame retardant, column 4, line 66 to column 5, line 61. Lima discloses the flexible sheet 10 application include a thermally conductive, electrically conductive or is an electromagnetic wave shield, column 2, lines 10-25.
Since Lima teaches a layered flexible sheet may be used as an electromagnetic wave shield, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize a flame retardant or other additive in the elastic support 

As to claim 4 with respect to claim 1, Lima of Mutou modified teaches wherein the flame retardant is in the form of particles comprising an inorganic material (column 5, lines 38-63, the support sheet 30 is formed using a flame retardant additive compatible with an inorganic elastic material including a polyurethane resin).

As to claim 5 with respect to claim 1, Lima of Mutou modified teaches the radio wave absorbing member comprising a flame-retardant layer disposed between the support and the radio wave absorber, the flame-retardant layer comprising a flame retardant (figures 1-4, column 5, lines 54-63, the support sheet comprising a flame retardant is attached to one or both surfaces of the composite sheet 20).

As to claim 6 with respect to claim 1, Mutou modified teaches the dielectric layer comprises no flame retardant (paragraphs 0041-0042, additives in the support is not limited but the dielectric layer may be a resin sheet, foam or adhesive without an additive).

As to claim 7 with respect to claim 1, Mutou modified teaches wherein the plurality of radio wave absorbing members are disposed apart from each other (paragraphs 0074-0076 and 0094, the radio wave absorber comprises support, resistive film, dielectric, reflective layers and an alternative layer stacked on one surface of these layers).


a radio wave reflector (figures 1-4, paragraphs 0074-0076 and 0094, comprising layers sequentially stacked comprising a support, resistive film, dielectric layer, reflective layer and another layer stacked on any of the other layers) and
the radio wave absorbing member according to claim 1 wherein the radio wave absorbing member is disposed so as to absorb a radio wave travelling toward the radio wave reflector (See the rejection cited for claim 1 and paragraphs 0001-0007,  ¼ wavelength RF absorber intended for millimeter wave frequencies).

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644